Citation Nr: 0126331	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  97-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



REMAND

The veteran served on active duty from April 1951 to November 
1957.  

A Board of Veterans' Appeals (Board) decision in May 1997 
denied a claim for service connection for a right shoulder 
disability.  The present appeal arises from a December 1996 
RO decision which found that new and material evidence has 
not been submitted to reopen the claim for service connection 
for a right shoulder disability.

The Board has reviewed the record and finds that additional 
RO action is necessary.

The RO issued a statement of the case to the veteran in April 
1997.  Subsequently the RO received copies of VA treatment 
records, dated from the 1980s to 2001.  In addition, the 
veteran submitted copies of a lay statements and copies of 
old private medical records.  A number of the records 
submitted since the statement of the case are duplicates of 
records already considered by the RO, but some are not and 
also refer to the right shoulder disability.  Under the 
circumstances, the RO must consider the records submitted 
since the statement of the case was issued, and if the 
benefit on appeal remains denied, a supplemental statement of 
the case must be issued which addresses the records submitted 
since the statement of the case was issued.  38 C.F.R. 
§§ 19.31, 19.37 (2001).

Accordingly, this case is REMANDED for the following actions.

The RO should review the veteran's 
application to reopen a claim for service 
connection for a right shoulder 
disability, taking into account all 
evidence received since the issuance of 
the April 1997 statement of the case.  

If the benefit remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case (which addresses 
all evidence received since the statement 
of the case), and they should be given an 
opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


